Citation Nr: 1130286	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right foot calluses.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1978 until February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in March 2010, at which time the case was remanded to the RO for additional development.  There has been substantial compliance with the remand instructions and the case is ready for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, callosities of the right foot are productive of impairment analogous to a moderately severe foot disability.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for service-connected calluses of the right foot are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 4.71a, 4.118, Diagnostic Codes (DCs) 5284, 7805, 7806, 7819 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice must include explanation to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent notice information in a letter dated in October 2007.  VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  With respect to the Dingess notice requirements, these were also provided to the Veteran in October 2007 letter.  The October 2007 notice letter was provided subsequent to the adjudication of the claim on appeal in January 2007.  Subsequently, the RO readjudicated the claim in a Statement of the Case (SOC) issued in June 2008 and in Supplemental SOCs issued in May 2009 and June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and private medical records.  VA examinations were conducted in April 2006 and June 2010, with an addendum opinion provided in April 2011.  The file also contains statements and contentions made by the Veteran and his representative.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of December 1981, service connection was established for calluses of the right foot, for which a 10 percent evaluation was established effective from February 1981.  The 10 percent evaluation has remained in effect since that time.  In October 2006, the Veteran filed an increased rating claim for his service-connected right foot calluses.

The Veteran was seen by VA podiatry in February 2006.  At that time, he complained of increased pain on walking due to calluses and indicated that he still wanted to have surgery.  Bilateral hallux rigidus and painful hyperkeratotic tissue were diagnosed.  In March 2006, the Veteran underwent surgery to treat calluses, left bunion and hallux limitus, as well as bilateral elongated 3rd metatarsals.  

The Veteran underwent a VA examination of the feet in April 2006.  He reported that his calluses had increased in size to such extent that he could not wear shoes.  He reported that the pain had become unbearable for the past 3 years and that he had undergone foot surgery in March 2006, with pins inserted.  The report indicated that post-surgery, the Veteran could stand for 30 minutes.  It was noted that he used orthotic inserts with good effectiveness.  The Veteran acknowledged having pain, tenderness, swelling, and lack of endurance of the right foot while standing and walking.  Right foot examination was negative for heat, redness, stiffness, fatigability, weakness, incoordination or toe deformity.  There were calluses present on the big toe, as well as on the second and third toes.  

Physical examination revealed edema and tenderness on the dorsum of the right foot over the surgical site between the second and third toes.  There was evidence of abnormal weight bearing and it was noted that the Veteran wore surgical shoes.  The examination was negative for evidence of effusion, instability, masses, muscle atrophy, redness, spasm, heat, weakness, inccordination, abnormality of the skin, foot deformity, or evidence of malunion/nonunion of the joints.  Circulation was normal.  X-ray films revealed postoperative changes of the right distal third metatarsal with surgical screw.  The diagnoses included right foot calluses, and status post foot surgery due to elongated metatarsals of the second and third toes bilaterally.  

The VA examination report reflected that the Veteran was employed full-time in construction maintenance and that he had missed 2 weeks from work during the past 12-months.  It was commented that the Veteran's foot disabilities had a significant effect on his occupation by virtue of pain and decreased mobility.  The examiner indicated that the foot problem in no way impacted the following activities: shopping; exercise; recreation; traveling; feeding; bathing; dressing; grooming; and driving.  The examiner reported that the foot disorder mildly impacted sports and had a moderate impact on chores.

The Veteran was seen by VA podiatry in June 2006, with complaints of painful calluses.  The Veteran reported that post foot surgery he was wearing inserts which helped greatly.  The Veteran ambulated into the clinic unassisted wearing tennis shoes.  Examination revealed hyperkeratotic lesions and tissue of the feet bilaterally, without macerations, drainage, purulence, or erythema.  There was full range of motion and full muscle strength of the lower extremities, with pain on palpation.  The assessments included calluses on the third metatarsal head bilaterally.  When seen by podiatry in September 2006, the Veteran complained of pain in the bottom of his feet, assessed as 10/10.  He also complained of burning, stabbing and aching in the plantar area of the feet, while active or inactive.  There was full range of motion and full muscle strength of the lower extremities.  Examination revealed evidence of hyperkeratotic tissue, with pain on palpation and severe tenderness.  Multiple plantar calluses bilaterally, were assessed.

VA nerve conductions studies of March 2007 revealed no electrodiagnostic evidence of peripheral neuropathy.

A VA podiatry note of September 2007 revealed that the Veteran had complaints of painful chronic hyperkeratosis which was affecting his activities of daily living.  It was noted that the condition was too sensitive to allow debridement of the lesions.  When seen later in September 2007, the Veteran complained of unbearable pain related to callus formation on the third metatarsal heads bilaterally, which was not allowing him to function in his daily life.  The Veteran reported that he was now walking with a limp due to the severe pain in his feet and stated that he had to force himself to go to work because the lesions/calluses were getting worse over time.  Examination revealed hyperkeratotic tissue in the area of the right third metatarsal measuring 1.5 cm x 2.0 cm, with severe pain on palpation.  Tinel's sign was negative.  Pedal pulses were +2/4.  There were no open lesions or macerations, and there was no evidence of erythema or drainage.  Painful hyperkeratotic tissue, bilaterally; and bilateral metatarsalgia, were diagnosed.   

In May 2008, the Veteran was seen by VA for a neurology assessment.  The Veteran gave a 22 year history of burning feet and painful sensory neuropathy and indicated that his symptoms were interfering with his work to some degree.  It was noted that multiple laboratory studies had been negative.  Sensory testing revealed a 70% loss of pedal pulses in the feet bilaterally from the medical surface of the arch to the first digit.  It was noted that the Veteran did not appear to have an impaired glucose tolerance test.  Small fiber sensory neuropathy, etiology unclear, was diagnosed. 

A VA examination was conducted in June 2010 and the claims file was reviewed.  The Veteran complained of severe pain of the whole foot, with symptoms of burning, tingling and occasional numbness.  He also reported having sleep impairment due to pain.  The Veteran acknowledged having symptoms of: pain, heat, stiffness, fatigability, and lack of endurance, with or without activity.  He did not endorse having symptoms of swelling, weakness, or redness.  The Veteran reported that he had flare-ups of foot joint disease weekly or more frequently, lasting one to two days.  The report indicated that the Veteran's limitations included standing for 15 to 30 minutes, and walking 1/4 mile, and it was noted that he used assistive devices consisting of corrective shoes and a cane.  

Physical examination revealed no evidence of swelling, weakness, or instability.  Gait was slightly antalgic.  The examination was positive for symptoms of painful motion and tenderness, manifested by slight withdrawal of the foot on manipulation, and abnormal weight bearing, due to callosities.  Examination revealed a skin abnormality consisting of a callus/hyperkeratosis which was painful on palpation and measures 1.5 cm x 1.5 cm.  Physical examination was negative for evidence of muscle atrophy, or malunion/non-union of the tarsal or metatarsal bones.  MRI studies of the right foot revealed mild first metatarsal phalangeal (MTP) osteoarthritis.  Diagnoses of painful calluses and degenerative joint disease of the right foot were made.  The VA examiner opined that hyperkeratosis of the right foot was at least as likely as not due to service, reasoning that the Veteran was treated for a plantar wart in service, resembling a callus, and was later treated for similar symptoms in the same area in 2005.  

The VA examination report reflected that the Veteran had been employed full-time in construction maintenance for 10 to 20 years and that he had not missed any time from work during the past 12-months.  It was commented that the Veteran's foot disabilities had a significant effect on his occupation by virtue of pain and decreased mobility.  The examiner indicated that the foot problem in no way impacted the following activities: exercise; sports; recreation; feeding; bathing; dressing; grooming; and driving.  The examiner reported that the foot disorder had a moderate impact on chores, shopping and traveling.

In an addendum provided in April 2011, the VA examiner who had conducted the June 2010 examination provided an opinion to the effect that degenerative joint disease of the right foot shown on that examination was not caused by or the result of any incident of service, or the service-connected calluses of the right foot.  The examiner explained that there was no evidence of right foot trauma in service and pointed out that calluses did not cause degenerative joint disease of the foot or vice-versa.  The examiner opined that degenerative joint disease of the foot developed later in life due to the nature of the Veteran's long-term occupation as a maintenance man.

Analysis

The Veteran contends that an evaluation in excess of 10 percent is warranted for his service-connected calluses of the right foot.  He maintains that he is in constant pain and that the condition is productive of episodes of extensive itching and notable marked disfigurement (VA Form 21-4138 of October 2007). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, it should be noted that calluses of the feet are not a disability specifically listed under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The Veteran's service-connected calluses of the right foot are thus rated, by analogy, under 38 C.F.R. § 4.118 Diagnostic Code 7819.  

The Board notes that evidence reflects that the Veteran has symptomatology of the right foot, in addition to calluses.  As an initial matter the Board clarifies that degenerative joint disease of the right foot which was diagnosed upon VA examination of 2010 has not been associated with the Veteran's service-connected right foot calluses, and is not considered part of this disability for rating purposes.  In this regard, a VA examiner provided an opinion as documented in the June 2010 examination report to the effect that this foot condition developed later in life due to the nature of the Veteran's long-term occupation as a maintenance man.  

In addition to calluses, there is also evidence of metatarsalgia and a neurological component affecting the right foot.  As a result of this circumstance, the Board will resolve all doubt in terms of the manifestations and severity of symptomatology associated with right foot calluses in favor of the Veteran, effectively presuming where such uncertainty exists as relates to symptoms attributable to the service-connected calluses, that such findings are part and parcel of the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800 - not applicable here, as the claim relates only to symptomatolog of the feet), scars (DCs 7801, 7802, 7803, or 7804), or rated on impairment of function (DC 7805).  The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Board notes that a 10 percent evaluation is the maximum assignable under diagnostic codes 7802 (scars other than the head, face, or neck that are superficial and do not cause limitation of motion), and 7803 (superficial unstable scars).  A 10 percent rating is the also maximum rating possible for a painful, superficial scar.  See 38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  In order to receive a rating higher than 10 percent for a scar that is deep or that causes limited motion, the area affected would have to exceed 12 square inches; the Veteran's calluses of the right foot as measured in September 2007 and June 2010, were well under that size.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A rating by analogy under Diagnostic Code 7806, for dermatitis or eczema, has also been considered.  Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Higher ratings are available for more disabling dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, there is no indication that an evaluation in excess of 10 percent is warranted under code 7806.  Significantly, the calluses at issue are limited to the right foot; as such, the affected area could not possibly amount to 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected.  Further, there is no indication that right foot calluses have been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, at any point during the appeal period. 

Having considered other possibilities, the Board has finds it appropriate to rate the service-connected right foot calluses under DC 7805, based on limitation of function of the affected part.  As noted above, callosities of the feet are an unlisted condition that may be rated by analogy to closely related conditions in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 5284 is deemed by the Board to be the most appropriate code for the 'affected part', inasmuch as it pertains specifically to the disability at issue (i.e. a foot disability).  As will be explained below, this rating criteria is the most favorable to the Veteran and provides a basis for the assignment of a higher rating.  

Under DC 5284, a 10 percent disability rating is assigned for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries and a 30 percent rating is assigned for a severe foot injuries.  The Board additionally observes that DC 5284 allows for the assignment of a 40 percent rating for loss of use of the foot.  The Board observes that the words "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 (2010).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with DC 5284, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VA medical records throughout the course of the appeal show the Veteran has received fairly regular treatment for right foot calluses and that he uses pain medication and orthotic inserts/corrective shoes for treatment.  The medical records reflect that the calluses are often so painful that clinical records show that the Veteran requests that they not be debrided.  Evidence also reflects that the calluses required surgery in 2006, and interfere with ambulation such that a cane is being used.  He was noted to have displayed an antalgic gait upon VA examination of June 2010. 

Based on the evidence in this case, the Board believes that the level of impairment demonstrated by the Veteran's right foot calluses is more extensive than the level of disability contemplated by the current 10 percent rating.  In particular, the Board finds that the Veteran's credible report of chronic pain and functional impairment attributable to the callosities (i.e. limitations included standing for 15 to 30 minutes, and walking to only 1/4 mile) reflects impairment which is moderately severe.  The Board also finds it significant that upon VA examinations of both 2006 and 2010, the examiner commented that the Veteran's foot disabilities had a significant effect on his occupation by virtue of pain and decreased mobility.  

In other words, the evidence suggests a disability of the right foot that is beyond "average or medium quality, quantity, or extent."  Accordingly, the Board finds that the right foot calluses warrant a disability rating of 20 percent, but no higher, as such ratings are reflective of a "moderately severe" foot disability.  See 38 C.F.R. § 4.7 (2010) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).

The Board further finds that an even higher rating of 30 percent under DC 5284 is not warranted as a "severe" foot disability has not been demonstrated.  In this regard, the Veteran has not been noted to have a foot deformity and he appears to generally function well despite the service-connected right foot calluses.  Also, there was no objective evidence of weakness, instability, or muscle atrophy on VA examinations of 2006 and 2010.  As the record does not reflect a more severe disability, a 30 percent rating for a "severe" foot disability is not established.

Consideration has also been given to whether higher disability ratings are possible under any alternate diagnostic codes pertaining to rating foot disabilities, but finds that they are not.  Rating the Veteran's callosities under DC 5282, for the hammertoes, would not be appropriate as the Veteran is not currently service-connected for that disability, nor is this condition present.  Also, the Veteran is not shown to have any impairment of either foot such as flat foot, claw foot, malunion or nonunion of the tarsal or metatarsal bones.  Thus, a higher evaluation under any of the potentially applicable diagnostic codes pertaining to the feet, including Diagnostic Codes 5276, 5278, or 5283 are not proper.

Accordingly, the Board finds that a 20 percent rating, and no higher, adequately reflect the degree of the functional impairment caused by the service-connected calluses of the right foot, and to that extent the appeal is granted.  However, to be clear, an evaluation in excess of 20 percent is not warranted for any period of time that is covered by this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his right foot calluses cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's right foot disability for the entire period of time during the pendency of this appeal.  This disability has been found to be productive of pain and moderately severe functional impairment.  These manifestations are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected right foot calluses prevent him from working, and the evidence does not reflect the same.  In fact, the June 2010 VA examination specifically indicated that the Veteran was still employed full-time.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for service-connected calluses of the right foot is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


